Citation Nr: 1103688	
Decision Date: 01/28/11    Archive Date: 02/08/11	

DOCKET NO.  09-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), assigned a 30 percent rating 
from August 24, 2005, and a 70 percent rating from May 26, 2010.   

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, L. F., and L. D.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.  He served in Vietnam from July 1969 to September 1970 and 
his medals and badges include the Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the VARO in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection and assigned a 30 percent disability rating 
for the Veteran's PTSD, effective August 24, 2005.

In February 2010, the Veteran testified at a hearing before a 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing proceedings is of record and has been reviewed.  

The case was remanded by the Board in March 2010 for further 
development.  The requested actions have been accomplished and 
the case has been returned to the Board for appellate review.  It 
should be noted that, by rating action of August 2010, the 
evaluation assigned for the Veteran's post-traumatic stress 
disorder was increased to 70 percent, from May 26, 2010.  

The Board notes that in testimony at the hearing and in other 
statements of record, the issue of the Veteran's entitlement to a 
TDIU has essentially been raised.  A claim for a TDIU rating is 
part of an increased rating claim when such claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, that claim has been added to the appeal.

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas (including work, 
family relationships, and mood); however, it has not been 
productive of total occupational and social impairment.  

2.  In addition to PTSD, rated 70 percent disabling pursuant to 
this decision, service connection is also in effect for tinnitus, 
rated as 10 percent disabling, and for a bilateral hearing loss 
testimony, rated as noncompensably disabling.  

3.  The service-connected disabilities reasonably preclude the 
Veteran from performing substantially gainful employment.


CONCLUSIONS OF LAW

1.  Effective beginning August 24, 2005, the criteria for a 
disability rating of 70 percent, but not more, for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411, (2010).  

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants in pursuing benefits from VA.  Regulations 
implementing the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159 and 3.326 (a) (2010).

Given the favorable disposition of the claim for TDIU, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.

With regard to the claim for an increased evaluation for PTSD, 
the Board notes that a 70 percent disability rating is assigned 
herein.  Generally, a claimant for a higher VA disability rating 
will be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993)  (Stating that a 
claimant may limit their claim or appeal to the issue of 
entitlement to a particular disability that is less than the 
maximum allowed by law for a specific service-connected 
condition, but, where there is no clearly expressed intent to 
limit the appeal, VA is required to consider entitlement to all 
available ratings for that condition).  

With this in mind, the Board notes that the Federal Circuit Court 
has held that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  The Board notes that there has been essential 
compliance with the VCAA during the course of the appeal.  In 
fact, the Veteran was informed of an April 2010 letter of the 
criteria required for rating his psychiatric disorder.  This 
notice was in accordance with the provisions of Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Other notice requirements 
mandated by that decision were found to be beyond              
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vasquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Subsequently, the 
Federal Circuit Court held that VCAA notice need not be a 
Veteran's specifically, or referred to the Veteran's disability 
"on daily life."

Under the VCAA VA also has a duty to assist the Veteran by making 
all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Medical records have been obtained and 
associated with the claims file.  VA examinations have been 
accorded the Veteran, including ones in March 2009 and May 2010.  
These examinations were based on relevant history and records and 
described the disability in sufficient detail for the Board to 
make an informed decision at this time.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Thus, the Board finds that all certification and development has 
been accomplished, and therefore appellate review may proceed.  
Hence no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in developing his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 
(Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155, 38 C.F.R. § Part 4.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

If the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending, staged ratings may be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  Psychiatric disabilities are 
evaluated under a general rating formula for mental disorders.  
38 C.F.R. § 4.130.

Pursuant to the general rating formula, a 30 percent rating is 
for assignment when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, self-
care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, chronic 
sleep impairment, and mild memory loss.  

A 50 percent disability rating requires occupational and social 
impairment with reduced reliability in productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- term and long-term memory, e.g., (retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood due to such symptoms as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as:  gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (cleanliness and minimal personal 
hygiene); disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.  38 C.F.R. 
§§ 4.125 and 4.130.  

The criteria set forth in the rating formula do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Psychiatric evaluations frequently include assignment of a Global 
Assessment of Functioning (GAF) score.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, for example, Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  However, the GAF score assigned in a case, like 
an examiner's assessment of the degree of severity of a 
condition, is not dispositive of the evaluation at issue.  
Rather, the GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores between 51 and 60 are indicative of moderate symptoms, 
e.g., flattened affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social, occupational, 
and school functioning (e.g., few friends, conflicts with peers 
and coworkers).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 
2000).  (The Board has reviewed the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on what 
this evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the Veteran).

In weighing the Veteran's testimony, statements, and treatment 
records, the Board concludes that the evidence most nearly 
supports the assignment of an initial 70 percent disability 
evaluation and no more.  Also, the Board finds that the 
disability has not significantly changed during the appeal and, 
as such, a uniform evaluation of 70 percent is for application.  
See Hart and Fenderson, supra.  The evidence of record 
establishes that the Veteran has occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks due to such 
symptoms as anxiety, depression, sleep difficulties, and social 
isolation.  The GAF scores during the appeal period have 
suggested varying degrees of occupational and social functioning, 
but the Board finds the preponderance of the evidence supports 
the assignment of a 70 percent disability rating for the appeal 
period, particularly with resolution of all reasonable doubt in 
the Veteran's favor.

The Board finds that an evaluation greater than 70 percent is not 
warranted, however.  While the Veteran has exhibited symptoms 
such as depression, anxiety, sleep difficulties, and so forth, 
his symptoms do not include gross impairment or thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself or 
others, disorientation to time or place, all memory loss for 
things, symptoms associated with a 100 percent schedular 
evaluation.  

Pertinent evidence includes reports of VA outpatient visits on 
periodic occasions showing the Veteran was receiving periodic 
treatment and evaluation and has been taking psychotropic 
medications for his psychiatric symptomatology.  At the time of 
one such visit in February 2006, the Veteran's affect was 
described as restricted and his judgment and insight were 
described as only fair.  He was found to be adequately groomed, 
cooperative, and in a pretty good mood.

At the time of a follow-up visit in May 2006, he was described as 
tearful.  He stated his mood had been "so-so."  He had lost his 
home in a fire in January 2006 and had been living with a cousin 
since that time.  Affect was still described as restricted and 
judgment and insight were still described as fair.  

The pertinent evidence also includes the report of a psychiatric 
examination accorded the Veteran for rating purposes by VA in 
March 2009.  The Veteran was late for the interview because of 
confusion with directions.  This difficulty was noted to require 
a more rapid evaluation than usual.  It was noted the Veteran had 
not completed high school and did not have a graduate equivalency 
degree.  He stated that he grew up on a farm.  The Veteran stated 
that he went to mental health visits twice a month and had been 
doing so for the past 5 years.  He said he was not currently 
employed.  He related that he broke his neck in an accident in 
1981 and did not think he'd "be around much, didn't think I'd be 
living very long, but some friends convinced me to go to the VA."  
He was taking a number of medications, including one for insomnia 
and another for mood.  The Veteran left the interview to retrieve 
his DD Form 214 and did not return in the appropriate time 
period.  The examiner found him wandering the halls.  With regard 
to the Veteran's unemployed status, he stated it was due to a 
motorcycle motor vehicle accident in which he broke his neck.  
The examiner asked if it was his contention that unemployment was 
due to his PTSD.  The Veteran answered "most of it was physical 
problems, but yes, some PTSD I'm sure."  

With regard to his personal life, the Veteran indicated his 
children currently lived in another city.  With regard to social 
relationships, he answered "not like I used to.  Not much at all 
anymore."  With regard to activities of daily living, he stated 
that he sat around and liked to go fishing.  

On examination impairment of thought processes and communication 
was not found, although some directional confusion remained.  
Delusions and hallucinations were not endorsed.  Eye contact and 
interaction were appropriate.  Personal hygiene appeared to be 
positive.  He was properly oriented.  Memory loss was not 
noticed.  Overt ritualistic behaviors were not denied.  Speech 
was slow and careful and directed, but relevant, logical, and 
adequate.  Sensorium appeared to be intact.  Depression was 
endorsed.  Anxiety was expressed.  Sleep impairment was also 
described.

Following examination the examiner gave an Axis I diagnosis of 
moderate PTSD.  The Veteran was given a GAF score of 58.

Subsequent outpatient visits included one dated in February 2009, 
at which time the Veteran  complained primarily of nightmares.  
The Veteran stated he was fairly isolated and kept his 
interactions with others to a limit.   The Veteran had a girl 
friend who accompanied him to the session and stated that he 
would get angry with her at times and to cope with the anger he 
would "drink a beer."  He was described as slightly disheveled.  
Otherwise, findings were unremarkable, except for reference to 
judgment and insight being only fair.  He was given an Axis I 
diagnosis of PTSD, major depressive disorder, not otherwise 
specified, nicotine dependence, and alcohol dependence, in 
remission.  He was given a GAF score of 50.

The Veteran was accorded another rating examination by VA for 
psychiatric purposes in May 2010.  He was currently being seen on 
a monthly basis for appointments and claimed his mood was 
depressed.  He referred to occasional nightmares and flashbacks.  
He avoided military movies, police shows, crowds and loud noises.  
He tended to isolate himself because he was not comfortable 
around others.  He also referred to increased startle response 
and being hypervigilent.  He also described irritability, anger 
outbursts and agitation.  He did not refer to suicidal or 
homicidal ideation.  Notation was also made of significant 
anxiety, but no panic attacks.  He reported no ritualistic or 
compulsive behavior, except checking his locks 2 or 3 times.  He 
described his mood as down, but had no thoughts of harming 
himself or others.   

He stated his daily routine was to stay around the house or go 
hunting.  He also enjoyed fishing.  He was comfortable around his 
girl friend and said he had 4 or 5 close friends.  He had never 
been hospitalized for psychiatric purposes, but was being 
followed on an outpatient basis and was taking medications as 
prescribed.  The Veteran was currently living with a girl friend 
of 3 years.  He stated he was staying at a friend's house because 
his home burned in 2006.  He indicated he had worked as a fork 
lift operator, a crane operator, a farmer, a logger, and a truck 
driver.  He stated his longest job was for 10 years and he 
referred to some problems on the job because of his PTSD 
symptoms.  He added he had never been fired from a job.  His last 
job was 1991.  He was disabled following involvement in a vehicle 
accident in which he fractured his neck.  

On examination he was described as casually dressed.  He was 
pleasant and cooperative and maintained good eye contact.  Speech 
was normal in rate and rhythm and no abnormal moments were 
reported.  Mood was somewhat anxious and affect showed a slightly 
decreased range of expressed emotion.  He reported no suicidal or 
homicidal ideation and no auditory or visual hallucinations.  No 
delusions or thought processes were noted.  He was properly 
oriented.  Concentration was good.  Memory was also good, as was 
fund of knowledge.  He demonstrated impaired ability for abstract 
thinking but incorrect interpretation of proverbs.  Judgment was 
good as demonstrated by responses to hypothetical situations.  

He was given a diagnosis of PTSD, with symptoms of hyperarousal, 
nightmares, flashbacks, intrusive thoughts, and of latent 
behavior.  He was also given a diagnosis of alcohol abuse.  He 
was given a current GAF score of 55.  The examiner stated that it 
was her opinion that "to a reasonable degree of medical certainty 
based upon the Veteran's history and clinical presentation that 
he continues to experience severe symptoms of post-traumatic 
stress disorder."  She remarked this had caused significant 
problems in the Veteran's life and continued to impair the 
quality of his life and his ability to function and interact 
normally at a social level.  Notation was made of some problems 
with work in the past related to PTSD and it was indicated that 
the Veteran worked solitary positions.  The Veteran was currently 
not able to work because of a fractured neck.  She stated that 
"currently, and significantly, he is severely impaired as a 
result of his post-traumatic stress disorder.  He isolates 
himself, has little social interaction, is avoidant of others, 
experiences flashbacks twice a month, intrusive thoughts on a 
daily basis and nightmares twice a week.  He remains in a state 
of hyperarousal, as evidenced by his irritability, agitation, 
reactivity, increased startle response and hypervigilence."

In view of the foregoing, the Board finds that the Veteran's 
symptoms are severely incapacitating as reflected by the GAF 
scores assigned and most closely approximate a 70 percent rating 
during the entire appeal period. The Veteran has referred to 
similar symptoms ever since filing service connection.  Also, he 
has been taking psychotropic medication and been receiving 
periodic treatment for his disability picture.  As noted above, 
the Board psychiatrist who most recent examined him in May 2010 
referred to the presence of a number of symptoms commonly 
associated with PTSD, those being irritability, agitation, 
increased startle response, hypervigilance, social isolation, 
flashbacks and nightmares.  She described the Veteran as 
"significantly severely" impaired as a result of the symptoms of 
his PTSD.  Accordingly, with resolution of all reasonable doubt 
in his favor, a 70 percent rating is warranted, effective August 
24, 2005.  The evidence establishes that the Veteran's PTSD 
symptoms meet the criteria for a 70 percent rating, but not 
higher, since that time. 

Referral for extraschedular consideration is not appropriate 
because the schedular criteria for psychiatric disabilities are 
expressly based on social and industrial impairment resulting 
from symptoms which, if not lucid, are comparable in the type and 
degree of the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan, supra.  Therefore, the rating 
criteria are adequate and extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321 (b) (1); Thun v. Peake,  
22 Vet. App. 111 (2008).  

TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted if the disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated as 60 
percent or more, and if there are 2 or more disabilities, there 
should be at least one disability rated at 40 percent or more and 
sufficient additional disability to bring the combined disability 
rating to 70 percent.  38 C.F.R. § 4.16 (a).

The essential inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. 
§ 38 C.F.R. § 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this case, the Veteran has service connection currently in 
effect for PTSD, assigned a 70 percent rating in this decision, 
as well as tinnitus, rated 10 percent disabling, and hearing loss 
disability, rated as noncompensably disabling.  Thus, he meets 
the criteria for consideration of a TDIU rating on a schedular 
basis.  

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran is unemployable as a result of the 
severity of his service-connected disabilities.  The Veteran has 
not been gainfully employed for many years.  It appears that the 
principal reason for this is his involvement in a vehicular 
accident many years ago. 

 However, in the past few years, reference has been made to the 
severity of his psychiatric symptomatology.  As noted above, a VA 
psychologist recently described the impairment attributable to 
the PTSD as significantly severe.  The record shows the Veteran 
has a limited education and has not been employed for many years.  
To the extent that there is any doubt regarding the Veteran's 
unemployability is due solely to service-connected factors, the 
Board notes that such doubt must be resolved in the Veteran's 
favor.  See 38 U.S.C.A. § 5107 (b).  See also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran himself 
has reported that his PTSD symptomatology is a significant factor 


in his not being able to gain or maintain employment.  Given the 
above, and resolving all reasonable doubt in the Veteran's favor, 
the Board concludes that the criteria for TDIU are met.  


ORDER

A 70 percent evaluation for PTSD is granted, effective August 24, 
2005.  

TDIU is granted, subject to the laws and regulations governing 
the payment of monetary benefits.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


